Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-12-00852-CV

                        Jerry L. HAMBLIN and Ricochet Energy, Inc.,
                                       Appellants

                                                v.

                                     Thomas A. LAMONT,
                                          Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2008-CVF-000665-D2
                          The Honorable Joe Lopez, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and judgment is RENDERED that Appellants Jerry L. Hamblin and Ricochet Energy,
Inc. have no obligation to indemnify Thomas A. Lamont for any liability arising out of the lawsuit
filed in trial court cause number 2008-CVF-000353-D1, styled Vaquillas Energy, Ltd., et al. v.
Thomas A. Lamont, et al.

       SIGNED December 11, 2013.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice